Citation Nr: 0505197	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-32 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish legal entitlement to VA benefits.


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The appellant claims he had World War II Service in the 
Commonwealth Army of the Philippines (USAFFE) and as a 
recognized guerrilla.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Manila, the Republic 
of the Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO disallowed the appellant's 
claim for entitlement to VA benefits.


FINDINGS OF FACT

1.  Legal entitlement to VA benefits was most recently denied 
in a May 2002 decision by the RO, based on service department 
certification that the claimant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces. 
The claimant did not perfect appeals from those decisions.

2.  Since the last decision, the claimant has not submitted 
evidence, which raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2002 decision disallowing the appellant's claim 
for legal entitlement to VA benefits is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  New and material evidence has not been submitted to 
reopen the claim for legal entitlement to VA benefits.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective prior to this 
appeal, it is not applicable in this case because the law and 
not the evidence is dispositive of the appellant's claim.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II. New and Material Evidence-Veteran Status

Among the evidence previously reviewed by the RO in May 2002 
is the appellant's initial claim for service connection for 
pulmonary tuberculosis filed in January 1989, along with 
subsequent statements in support of this claim and 
application forms, including a VA form 21-526 filed in 
November 1989.

The RO requested verification of service from the Service 
Department and a reply was received in July 1990 stating that 
the subject had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

The appellant submitted documents that included a photocopy 
of a Philippine Army enlistment document, which is mostly 
unreadable, but indicates that the veteran enlisted in 
September 1944 with the Philippine Army.  Also submitted were 
various doctors' statements from between 1972 and 1982 and a 
doctor's statement from September 1990 discussing treatment 
for the appellant's pulmonary tuberculosis, said to have been 
treated as early as October 1944.   

The RO first disallowed the appellant's claim in August 1990.  
The RO informed him of the fact that the United States 
Department of the Army found no evidence that he was a member 
of the Philippine Commonwealth Army, USAFFE inducted into the 
service of the Armed Forces or the he had recognized guerilla 
service.  

The appellant filed a claim to reopen, which was denied by 
the RO in May 2002.  In support of his claim, he submitted a 
copy of the Philippine Army enlistment document that was 
mostly unreadable.  Also submitted was a copy of a January 
1972 doctor's statement regarding treatment for tuberculosis 
dating back to October 1944.  Also submitted were sworn 
affidavits executed in November 2001 and January 2002 from 
individuals stating that the veteran served with them in the 
121st Inf. USAFIP NL, beginning in September 1944, and that 
he was captured as a suspected guerilla and tortured by the 
Japanese.  The statements also indicate the veteran was 
wounded in the left leg by a hand grenade.  

In the May 2002 denial, the RO advised the appellant that his 
claimed service was not verified and that documents provided 
by the Philippine government would not serve to establish 
military service in the Armed Forces of the United States.  

The appellant filed the current claim to reopen in July 2002 
and submitted sworn affidavits executed in January 2002 and 
June 2002 by three more individuals stating that the veteran 
was inducted into "I" Company, 3rd Bn 121st Inf. USAFIP NL, 
in September 1944, and that the veteran served with these 
individuals.  The lay statements indicate that he served as 
intelligence and reported to the guerillas and that he was 
captured as a suspected guerilla and tortured by the 
Japanese.  The lay statements also indicate that the 
appellant was wounded while serving as a guerilla.  

Also submitted was a sworn statement executed in November 
2001 by a physician who indicated that he treated the 
appellant for pulmonary tuberculosis and a shrapnel wound of 
the left leg.  The appellant also submitted copies of medical 
and lay statements previously of record, as well as X-ray 
records from November 1989 to October 1992 showing pulmonary 
tuberculosis and other medical records from 1992 to 2002 
showing treatment for various medical problems, with no 
discussion about the nature of the appellant's service.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2004).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2004).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

Eligibility for VA benefits is governed by statutory and 
regulatory law, which define an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2004).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

A "service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.  

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. §§ 
3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, 
the United States Court of Appeals for Veterans Claims has 
held that a service department determination as to an 
individual's service shall be binding on VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

In this case, the Board notes that the appellant has 
submitted some new evidence that was not previously reviewed 
by the RO, such as the sworn statements from January 2002 and 
June 2002, X-rays from November 1989, October 1992 and other 
records of medical treatment from 2002, including treatment 
for pulmonary tuberculosis said to be linked to service.  The 
majority of the records sent however, were duplicates of 
evidence previously sent or contained the same information as 
prior evidence.  None of the new records show that the 
appellant had qualifying service.  The various sworn lay 
statements addressing the appellant's claimed service fail to 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service, as they are not official documents of the 
appropriate U.S. service department.

Evidence from nonofficial sources and affidavits are not 
"proof" in establishing validity of service.  If the evidence 
is not competent to establish proof of service, it 
necessarily follows that the evidence cannot serve as a basis 
to reopen.

The Board finds that new and material evidence has not been 
received, and the petition to reopen must be denied.


ORDER

The petition to reopen the claim for legal entitlement to VA 
benefits is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


